Citation Nr: 1636249	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a bilateral leg disability. 

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to a rating in excess of 20 percent for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1971 to March 1975 and from December 1975 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a July 2016 Informal Hearing Presentation, the Veteran's representative argued that his low back condition had worsened since his previous VA spine examination.  The representative also stated that the examination, given in February 2010, was stale.  The Board agrees.  On remand, the Veteran should be afforded an updated VA spine examination to determine the current nature and severity of the condition.  

In addition, all outstanding VA and private treatment records should be obtained on remand.  Of particular note, a September 2005 VA treatment note reflects the Veteran reported a diagnosis of right knee arthritis in 1996, prior to his enrollment in the VA healthcare system.  The AOJ should attempt to obtain documentation of this diagnosis with the Veteran's assistance. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance form the Veteran, obtain all outstanding pertinent private treatment records, to include:

(a) any updated records from Coastal Spine and Pain Center;
(b) any updated records from St. Vincent's Medical Center;
(c) any updated records from Family Medical Center (Dr. G. Harris);
(d) any updated records from Diagnostic Health, Orange Park; and 
(e) any records of a diagnosis of right knee arthritis in 1996 (see September 2005 VA treatment record).

2.  Obtain all outstanding VA treatment notes (e.g., dated since September 2011) and associate them with the Veteran's claims file.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe all neurological impairment resulting from the lumbar spine disability. 

Additionally, the examiner should comment on any occupational impairment caused by the lumbar spine disability.

4.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




